

	

		II

		109th CONGRESS

		2d Session

		S. 2335

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Bayh introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To clarify the role of the Director of National

		  Intelligence, amend the Defense Production Act of 1950 to clarify the

		  notification and investigation requirements, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Smart and Secure Foreign Investment

			 Act.

		2.Director of

			 National IntelligenceSection

			 102A(a) of the National Security Act of 1947 (50 U.S.C 403–1(a)) is amended by

			 adding at the end the following:

			

				(3)The Director of National Intelligence

				shall—

					(A)assist the President in conducting

				investigations under section 721(b) of the Defense Production Act of 1950 (50

				U.S.C. App. 2170(b);

					(B)serve as a member of the Committee on

				Foreign Investment in the United States (or any successor committee);

				and

					(C)certify to the President and the

				Committee that there are no national security implications in connection with a

				proposed merger, acquisition, or takeover described in section 721(b) of the

				Defense Production Act of 1950 before the proposed merger, acquisition, or

				takeover is reviewed by the

				Committee.

					.

		3.Defense

			 production act

			(a)In

			 generalSection 721 of the

			 Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended—

				(1)by redesignating

			 subsections (g) through (k) as subsections (i) and (m), respectively;

			 and

				(2)by inserting

			 after subsection (f) the following:

					

						(g)Notification

				and investigation

							(1)Notification

								(A)In

				generalAny entity described in subparagraph (B) shall notify the

				President at least 60 days before a proposed merger, acquisition, or takeover

				described in subparagraph (B)(ii).

								(B)Entity

				describedAn entity described in this subparagraph is an entity

				that—

									(i)is controlled by,

				or acting on behalf of, a foreign government; and

									(ii)seeks to engage

				in a merger, acquisition, or takeover of a United States entity or any other

				entity that has energy assets valued at $1,000,000,000 or more or that operates

				a critical infrastructure, if that merger, acquisition, or takeover could

				result in control of a person engaged in interstate commerce in the United

				States that could affect the national security of the United States.

									(2)InvestigationA

				mandatory investigation under subsection (b) shall be required in the case of a

				merger, acquisition, or takeover described in paragraph (1)(B)(ii) by an entity

				described in paragraph (1)(B).

							(h)President's

				designee definedIn this section, the term President's

				designee means the Secretary of Commerce, the Secretary of Defense, the

				Secretary of Homeland Security, the Secretary of State, the Secretary of the

				Treasury, the Attorney General, the Director of National Intelligence, and

				appropriate employees of the Executive Office of the

				President.

						.

				(b)NotificationSection

			 721(i) of the Defense Production Act of 1950 (50 U.S. C. App. 2170(i)), as

			 redesignated by subsection (a)(1), is amended—

				(1)by striking

			 The President and inserting the following: (1)

			 Report on

			 action.—The President; and

				(2)by adding at the

			 end the following:

					

						(2)Report on

				notificationThe President shall immediately transmit to the

				Secretary of the Senate and the Clerk of the House of Representatives and to

				appropriate State officials written notification as soon as the President

				receives a notification under subsection (b) or (g).

						(3)Public

				hearingsThe President shall hold public hearings on any proposed

				merger, acquisition, or takeover described in subsection (b) or

				(g)(1).

						.

				(c)Factors

			 To Be consideredSection 721(f)

			 of the Defense Production Act of 1950 (50 U.S.C. App. 2170(f)) is

			 amended—

				(1)by striking

			 and at end of paragraph (4);

				(2)by striking the

			 period at the end of paragraph (5) and inserting ;; and

				(3)by adding at the

			 end the following:

					

						(6)the robust and

				expanding defense capabilities of the country in which the acquiring entity is

				located; and

						(7)the nature of the

				bilateral relationship of the United states with the country in which the

				acquiring entity is

				located.

						.

				

